CLARK, Judge.
It is established that the petitioner has the right to a full de novo review of respondent’s action in the superior court. However, “[o]n appeal and hearing de novo in superior court, that court is not vested with discretionary authority. It makes judicial review of the facts, and if it finds that the license of petitioner is in fact and in law subject to suspension . . . the order of the Department must be affirmed. ...” In Re Donnelly, 260 N.C. 375, 381, 132 S.E. 2d 904, 908 (1963).
The facts as found by the trial court are in exact conformity with the suspension provisions of G.S. 20-16 (a) (5). In those circumstances, the respondent had complete authority by law to suspend petitioner’s license, and the superior court judge had no authority to substitute his discretion for that of respondent. Consequently, the judgment below is
Reversed.
Judges Parker and Hedrick concur.